Achor, J.
This is an appeal from the St. Joseph County Circuit Court wherein the trial court “overruled” appellant’s petition for writ of error coram nobis.
The court’s minutes are not sufficient to constitute an appealable final judgment.
Furthermore, the record discloses that the action of the court was taken without appearance by the prosecuting attorney, without the cause being put at issue and without counter affidavits being filed or evidence being heard.
Therefore, the cause is remanded to the trial court for further proceedings consistent herewith.
Bobbitt, C. J., Arterburn, Emmert and Landis, JJ., concur.
Note. — Reported in 132 N. E. 2d 616.